



EXHIBIT 10.2
EXCHANGE AGREEMENT
This Exchange Agreement (the “Agreement”) is entered into as of the 25th day of
July, 2018, by and among Ascent Solar Technologies, Inc., a Delaware corporation
(the “Company”), and the investor signatory hereto (the “Holder”), with
reference to the following facts:
A.    On 16th day of November, 2017, the Company issued to the Holder an
unsecured promissory note of $275,000, in accordance with the terms of thereof
(the “Note”). As of the date hereof, the Note remained outstanding and due for
immediate payment per the Holder’s demand.
B.    The Company and the Holder desires (a) to exchange (the “Exchange”) the
Note for a convertible note, convertible into shares of the Company’s common
stock, $0.0001 par value per share (the “Common Stock”), in accordance with the
terms of thereof (the “Convertible Note”, as converted the “Conversion Shares”)
in the attached hereto as Exhibit A, and (b) to cancel the Note (the
“Cancellation”). The Convertible Note, this Agreement and such other documents
and certificates related thereto are collectively referred to herein as the
“Exchange Documents”.
D.     Each of the Company and the Holder desire to effectuate the Exchange and
the Cancellation on the basis and subject to the terms and conditions set forth
in this Agreement.
E.     The Exchange is being made in reliance upon the exemption from
registration provided by Section 3(a)(9) of the Securities Act of 1933, as
amended (the “Securities Act”).
F.     Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Securities Purchase Agreements.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:
1.Exchange and Cancellation. On the date hereof, pursuant to Section 3(a)(9) of
the Securities Act, the Holder hereby agrees to convey, assign and transfer the
Note to the Company in exchange for which the Company agrees to issue the
Convertible Note to the Holder and, upon delivery of the Convertible Note to the
Holder, the parties shall consummate the Cancellation in accordance herewith.
(a)On the date hereof, in exchange for the Note, the Company shall deliver or
cause to be delivered to the Holder (or its designee) the Convertible Note.
(b)The Convertible Note shall each be issued with the following securities act
legend:
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE







--------------------------------------------------------------------------------




EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE
COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT
TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
(c)The Holder shall deliver or cause to be delivered to the Company (or its
designee) the Note (or affidavit of lost warrants, in form provided upon request
by the Company and reasonably acceptable to the Holder) as soon as commercially
practicable following the date hereof (the “Delivery Date”). Immediately
following the delivery of the Convertible Note to the Holder (or its designee),
the Holder shall relinquish all rights, title and interest in the Note assign
the same to the Company, and the Note shall be cancelled.
(d)The parties acknowledge and agree that the Convertible Note shall be issued
to the Holder in exchange for the Note without the payment of any additional
consideration.
(e)Notwithstanding anything herein to the contrary, on or after the date hereof,
the Holder may, directly or indirectly, sell or transfer all, or any part, of
the Convertible Note to any Person (an “Assignee”).
2.    Disclosure of Transaction. The Company shall promptly file a Current
Report on Form 8-K describing the terms of the transactions contemplated hereby
in the form required by the 1934 Act and attaching the Exchange Documents, to
the extent they are required to be filed under the 1934 Act, that have not
previously been filed with the SEC by the Company (including, without
limitation, the Convertible Note and this Agreement) as exhibits to such filing
(including all attachments, the “8-K Filing”).
3.    Holding Period. For the purposes of Rule 144, the Company acknowledges
that the holding period of the Convertible Note (and the Conversion Shares
issued upon conversion of the Convertible Note) may be tacked onto the holding
period of the Note, and the Company agrees not to take a position contrary to
this Section 3. The Company acknowledges and agrees that (assuming the Holder is
not an affiliate of the Company) (i) upon issuance in accordance with the terms
of the Convertible Note, the Conversion Shares are, as of the date hereof,
eligible to be resold pursuant to Rule 144, (ii) the Company is not aware of any
event reasonably likely to occur that would reasonably be expected to result in
the Conversion Shares becoming ineligible to be resold by the


2



--------------------------------------------------------------------------------




Holder pursuant to Rule 144 and (ii) in connection with any resale of Conversion
Shares pursuant to Rule 144, the Holder shall solely be required to provide
reasonable assurances that such Conversion Shares are eligible for resale,
assignment or transfer under Rule 144, which shall not include an opinion of
Holder’s counsel.
4.    Blue Sky. The Company shall make all filings and reports relating to the
Exchange required under applicable securities or “Blue Sky” laws of the states
of the United States following the date hereof, if any.
[The remainder of the page is intentionally left blank]




3



--------------------------------------------------------------------------------






(a)
IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.














COMPANY:
ASCENT SOLAR TECHNOLOGIES, INC.




By: /s/ Victor Lee
Name: Victor Lee
    Title: CEO

(b)


IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.
 
HOLDER:


BELLRIDGE CAPITAL, LP






By: /s/ Robert Klimov
Name: Robert Klimov


Principal Amount and Accrued Interest on the Note: 

$275,000



    





